

117 HR 4586 IH: Risk-Based Credit Examination Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4586IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mrs. Wagner (for herself and Mr. Foster) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 with respect to risk-based examinations of Nationally Recognized Statistical Rating Organizations.1.Short titleThis Act may be cited as the Risk-Based Credit Examination Act.2.Risk-Based Examinations of Nationally Recognized Statistical Rating OrganizationsSection 15E(p)(3)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–7(p)(3)(B)) is amended in the matter preceding clause (i), by inserting , as appropriate,  after Each examination under subparagraph (A) shall include.